
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



SECURITY AGREEMENT


        THIS SECURITY AGREEMENT dated as of October 28, 2008 (this "Security
Agreement") is being entered into among PZENA INVESTMENT MANAGEMENT, LLC, a
Delaware limited liability company (the "Borrower"), EACH OF THE UNDERSIGNED
SUBSIDIARIES OF THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A SECURITY JOINDER AGREEMENT (each a "Guarantor" and,
together with the Borrower, collectively, the "Grantors"), and BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the "Administrative Agent") for
each of the Secured Parties (as defined in the Credit Agreement referenced)
below.


RECITALS:


        A.    Pursuant to a Credit Agreement dated as of July 23, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among the Borrower, the Administrative Agent, Bank of
America, N.A., as L/C Issuer, and the lenders now or hereafter party thereto
(the "Lenders"), the Lenders have agreed to provide to the Borrower a term loan
and a revolving credit facility with a letter of credit sublimit.

        B.    Certain additional extensions of credit may be made from time to
time for the benefit of the Grantors pursuant to certain Cash Management
Agreements and Hedge Agreements (each as defined in the Credit Agreement).

        C.    It is a condition precedent to the Secured Parties' obligations to
make and maintain such extensions of credit that the Grantors shall have
executed and delivered this Security Agreement to the Administrative Agent.

        In order to induce the Secured Parties to from time to time make and
maintain extensions of credit under the Credit Agreement and such Cash
Management Agreements and Hedge Agreements, the parties hereto agree as follows:

        1.    Certain Definitions.    All capitalized terms used but not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement. Terms used in this Security Agreement that are not otherwise
expressly defined herein or in the Credit Agreement, and for which meanings are
provided in the UCC, shall have such meanings as provided in the UCC. In
addition, for purposes of this Security Agreement, "Secured Obligations" means
(a) as to the Borrower, all of the Obligations, including, the payment and
performance of its obligations and liabilities (whether now existing or
hereafter arising) (i) under the Credit Agreement and each of the other Loan
Documents (including this Security Agreement) to which it is now or hereafter
becomes a party, and (ii) any Secured Cash Management Agreements and Secured
Hedge Agreements to which it is now or hereafter becomes a party, and (b) as to
each Guarantor, the payment and performance of its obligations and liabilities
(whether now existing or hereafter arising) (i) under the Guaranty and each of
the other Loan Documents (including this Security Agreement) to which it is now
or hereafter becomes a party, and (ii) any Secured Cash Management Agreements
and Secured Hedge Agreements to which it is now or hereafter becomes a party.

        2.    Grant of Security Interest.    Each Grantor hereby grants as
collateral security for the payment, performance and satisfaction of the Secured
Obligations, to the Administrative Agent for the benefit of the Secured Parties
a continuing first priority security interest in and to, and collaterally
assigns to the Administrative Agent for the benefit of the Secured Parties, the
following property of such Grantor or in which such Grantor has or may have or
acquire an interest or the power to transfer rights therein, whether now owned
or existing or hereafter created, acquired or arising and wheresoever located:

        (a)   All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor for services

--------------------------------------------------------------------------------



rendered or to be rendered by such Grantor, and all of such Grantor's rights as
an unpaid vendor or lienor (collectively referred to hereinafter as "Accounts");

        (b)   All books and records relating to any of the foregoing (including
customer data, credit files, ledgers, computer programs, printouts, and other
computer materials and records (and all media on which such data, files,
programs, materials and records are or may be stored)); and

        (c)   All proceeds of any of the foregoing.

        All of the property and interests in property described in
subsections (a) through (c) are herein collectively referred to as the
"Collateral."

        3.    Perfection.    As of the date of execution of this Security
Agreement or Security Joinder Agreement by each Grantor, as applicable (with
respect to each Grantor, its "Applicable Date"), such Grantor shall have
furnished the Administrative Agent with duly authorized financing statements in
form, number and substance suitable for filing, sufficient under applicable law,
and satisfactory to the Administrative Agent in order that upon the filing of
the same the Administrative Agent, for the benefit of the Secured Parties, shall
have a duly perfected security interest in all Collateral in which a security
interest can be perfected by the filing of financing statements, with the effect
that the Liens conferred in favor of the Administrative Agent shall be and
remain duly perfected and of first priority subject only, to the extent
applicable, to Permitted Liens. All financing statements (including all
amendments thereto and continuations thereof) are sometimes referred to herein
as "Perfection Documents". The delivery of possession of items of or evidencing
Collateral, causing other Persons to execute and deliver Perfection Documents as
appropriate, the filing or recordation of Perfection Documents, the
establishment of control over items of Collateral, and the taking of such other
actions as may be necessary or advisable in the determination of the
Administrative Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral is sometimes referred to
herein as "Perfection Action".

        4.    Maintenance of Security Interest; Further Assurances.    

        (a)   Each Grantor will from time to time at its own expense, take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Administrative Agent may reasonably request in
connection with the administration or enforcement of this Security Agreement or
related to the Collateral or any part thereof in order to carry out the terms of
this Security Agreement, to perfect, protect, maintain the priority of or
enforce the Administrative Agent's security interest in the Collateral, subject
only to Permitted Liens, or otherwise to better assure and confirm unto the
Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder. Without limiting the foregoing, each Grantor hereby
irrevocably authorizes the Administrative Agent to file (with, or to the extent
permitted by applicable law, without the signature of the Grantor appearing
thereon) financing statements (including amendments thereto and initial
financing statements in lieu of continuation statements) or other Perfection
Documents (including copies thereof) showing such Grantor as "debtor" at such
time or times and in all filing offices as the Administrative Agent may from
time to time determine to be necessary or advisable to perfect or protect the
rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated. Each Grantor
hereby irrevocably ratifies and acknowledges the Administrative Agent's
authority to have effected filings of Perfection Documents made by the
Administrative Agent prior to its Applicable Date.

        (b)   With respect to any and all Collateral, each Grantor agrees to do
and cause to be done all things necessary to perfect, maintain the priority of
and keep in full force the security interest granted in favor of the
Administrative Agent for the benefit of the Secured Parties, including, but not
limited to, the prompt payment upon demand therefor by the Administrative Agent
of all fees

2

--------------------------------------------------------------------------------






and expenses (including documentary stamp, excise or intangibles taxes) incurred
in connection with the preparation, delivery, or filing of any Perfection
Document or the taking of any Perfection Action to perfect, protect or enforce a
security interest in Collateral in favor of the Administrative Agent for the
benefit of the Secured Parties, subject only to Permitted Liens. All amounts not
so paid when due shall constitute additional Secured Obligations and (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

        (c)   Each Grantor agrees to maintain among its books and records
appropriate notations or evidence of, and to make or cause to be made
appropriate disclosure upon its financial statements of, the security interest
granted hereunder to the Administrative Agent for the benefit of the Secured
Parties.

        (d)   Each Grantor agrees that, in the event any proceeds (other than
goods) of Collateral shall be or become commingled with other property not
constituting Collateral, then such proceeds may, to the extent permitted by law,
be identified by application of the lowest intermediate balance rule to such
commingled property.

        5.    Receipt of Payment.    In the event an Event of Default shall
occur and be continuing and a Grantor (or any of its Affiliates, subsidiaries,
stockholders, directors, officers, employees or agents) shall receive any
proceeds of Collateral, including without limitation monies, checks, notes,
drafts or any other items of payment, at the direction of the Administrative
Agent, each Grantor shall hold all such items of payment in trust for the
Administrative Agent for the benefit of the Secured Parties, and as the property
of the Administrative Agent for the benefit of the Secured Parties, separate
from the funds and other property of such Grantor, and no later than the first
Business Day following the receipt thereof, at the election of the
Administrative Agent, such Grantor shall cause such Collateral to be forwarded
to the Administrative Agent for its custody, possession and disposition on
behalf of the Secured Parties in accordance with the terms hereof and of the
other Loan Documents.

        6.    Preservation and Protection of Collateral.    

        (a)   The Administrative Agent shall be under no duty or liability with
respect to the collection, protection or preservation of the Collateral, or
otherwise. Each Grantor shall be responsible for the safekeeping of its
Collateral, and in no event shall the Administrative Agent have any
responsibility for (i) any loss or damage thereto or destruction thereof
occurring or arising in any manner or fashion from any cause, (ii) any
diminution in the value thereof, or (iii) any act or default of any bailee or
forwarding agency thereof or other Person in any way dealing with or handling
such Collateral.

        (b)   Each Grantor agrees (i) to pay when due all taxes, charges and
assessments against the Collateral in which it has any interest, unless being
contested in good faith by appropriate proceedings diligently conducted and
against which adequate reserves have been established in accordance with GAAP
applied on a basis consistent with the application of GAAP in the Audited
Financial Statements and evidenced to the satisfaction of the Administrative
Agent and provided that all enforcement proceedings in the nature of levy or
foreclosure are effectively stayed, and (ii) to cause to be terminated and
released all Liens (other than Permitted Liens) on the Collateral. Upon the
failure of any Grantor to so pay or contest such taxes, charges, or assessments,
or cause such Liens to be terminated, the Administrative Agent at its option may
pay or contest any of them or amounts relating thereto (the Administrative Agent
having the sole right to determine the legality or validity and the amount
necessary to discharge such taxes, charges, Liens or assessments) but shall not
have any obligation to make any such payment or contest. All sums so disbursed
by the Administrative Agent, including all fees and expenses of counsel
(collectively, "Attorneys' Costs"), court costs, expenses and other charges
related thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional

3

--------------------------------------------------------------------------------






Secured Obligations secured by the Collateral, and any amounts not so paid on
demand (in addition to other rights and remedies resulting from such nonpayment)
shall bear interest from the date of demand until paid in full at the Default
Rate.

        7.    Status of Grantors and Collateral Generally.    Each Grantor
represents and warrants to, and covenants with, the Administrative Agent for the
benefit of the Secured Parties, with respect to itself and the Collateral as to
which it has or acquires any interest, that:

        (a)   It is at its Applicable Date (or as to Collateral acquired after
its Applicable Date will be upon the acquisition of the same) and, except as
permitted by the Credit Agreement and subsection (b) of this Section 7, will
continue to be, the owner of the Collateral, free and clear of all Liens, other
than the security interest hereunder in favor of the Administrative Agent for
the benefit of the Secured Parties and Permitted Liens, and that it will at its
own cost and expense defend such Collateral and any products and proceeds
thereof against all claims and demands of all Persons (other than holders of
Permitted Liens) to the extent of their claims permitted under the Credit
Agreement at any time claiming the same or any interest therein adverse to the
Secured Parties. Upon the failure of any Grantor to so defend, the
Administrative Agent may do so at its option but shall not have any obligation
to do so. All sums so disbursed by the Administrative Agent, including
reasonable Attorneys' Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Grantor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

        (b)   It shall abide by Sections 7.01 and 7.04 of the Credit Agreement
as if it were the Borrower.

        (c)   It has full power, legal right and lawful authority to enter into
this Security Agreement (and any Security Joinder Agreement applicable to it)
and to perform its terms, including the grant of the security interests in the
Collateral herein provided for.

        (d)   No material authorization, consent, approval or other action by,
and no notice to or filing with, any Governmental Authority or any other Person
which has not been given or obtained, as the case may be, is required either
(i) for the grant by such Grantor of the security interests granted hereby or
for the execution, delivery or performance of this Security Agreement (or any
Security Joinder Agreement) by such Grantor, or (ii) for the perfection of or
the exercise by the Administrative Agent, on behalf of the Secured Parties, of
its rights and remedies hereunder, except for action required by the Uniform
Commercial Code to perfect and exercise remedies with respect to the security
interest conferred hereunder.

        (e)   No effective financing statement or other Perfection Document
similar in effect, nor any other Perfection Action, covering all or any part of
the Collateral purported to be granted or taken by or on behalf of such Grantor
(or by or on behalf of any other Person and which remains effective as against
all or any part of the Collateral) has been filed in any recording office,
delivered to another Person for filing (whether upon the occurrence of a
contingency or otherwise), or otherwise taken, as the case may be, except such
as pertain to Permitted Liens and such as may have been filed for the benefit
of, delivered to, or taken in favor of, the Administrative Agent for the benefit
of the Secured Parties in connection with the security interests conferred
hereunder.

        (f)    Schedule 7(f) attached hereto contains true and complete
information as to each of the following: (i) the exact legal name of each
Grantor as it appears in its Organization Documents as of its Applicable Date
and at any time during the five (5) year period ending as of its Applicable Date
(the "Covered Period"), (ii) the jurisdiction of formation and form of
organization of each

4

--------------------------------------------------------------------------------






Grantor, and the identification number of such Grantor in its jurisdiction of
formation (if any), (iii) each address of the chief executive office of each
Grantor as of its Applicable Date and at any time during the Covered Period,
(iv) all trade names or trade styles used by such Grantor as of its Applicable
Date and at any time during the Covered Period, (v) the address of each location
of such Grantor at which any Collateral (including records of its Accounts
("Account Records") and documents relating to the Accounts, including without
limitation, repayment histories and present status reports (collectively,
"Account Documents")) is located at its Applicable Date or has been located at
any time during the Covered Period and (vi) with respect to each location
described in clause (v) that is not owned beneficially and of record by such
Grantor, the name and address of the owner thereof. No Grantor shall change its
name, change its jurisdiction of formation (whether by reincorporation, merger
or otherwise), change the location of its chief executive office, or utilize any
additional location where Collateral (including Account Records and Account
Documents) may be located, except in each case upon giving not less than thirty
(30) days' prior written notice to the Administrative Agent and taking or
causing to be taken at such Grantor's expense all such Perfection Action,
including the delivery of such Perfection Documents, as may be reasonably
requested by the Administrative Agent to perfect or protect, or maintain the
perfection and priority of, the Lien of the Administrative Agent for the benefit
of the Secured Parties in Collateral contemplated hereunder.

        8.    Inspection.    Each Grantor shall comply with Section 6.10 of the
Credit Agreement as if it were the Borrower, and if an Event of Default has
occurred and is continuing the Administrative Agent (by any of its
representatives or independent contractors) shall have the right to contact
Persons obligated on any Accounts of such Grantor ("Account Debtors") to verify
the amount, quality, value and condition of, or any other matter relating to,
the Collateral with such Account Debtors.

        9.    Accounts.    With respect to its Accounts whether now existing or
hereafter created or acquired and wheresoever located, each Grantor represents,
warrants and covenants to the Administrative Agent for the benefit of the
Secured Parties that:

        (a)   All Account Records and Account Documents are and shall at all
times be located only at such Grantor's current chief executive office as set
forth on Schedule 7(f) attached hereto, such other locations as are specifically
identified on Schedule 7(f) attached hereto as an "Account Documents location,"
or as to which the Grantor has complied with Section 7(f) hereof.

        (b)   The Accounts are genuine, are in all respects what they purport to
be, are not evidenced by an instrument or document or, if evidenced by an
instrument or document, are only evidenced by one original instrument or
document.

        (c)   The Accounts cover bona fide sales, leases, licenses or other
dispositions of property usually dealt in by such Grantor, or the rendition by
such Grantor of services, to an Account Debtor in the ordinary course of
business.

        (d)   The property or services giving rise thereto are not, and were not
at the time of the sale or performance thereof, subject to any Lien, claim,
encumbrance or security interest, except those of the Administrative Agent for
the benefit of Secured Parties and Permitted Liens.

        (e)   In the event any amounts due and owing in excess of $250,000
individually, or $500,000 in the aggregate amount, are in dispute between any
Account Debtor and a Grantor (which shall include without limitation any dispute
in which an offset claim or counterclaim may result), such Grantor shall provide
the Administrative Agent with written notice thereof as soon as practicable,
explaining in detail the reason for the dispute, all claims related thereto and
the amount in controversy.

        10.    Rights and Remedies Upon Event of Default.    Upon and after an
Event of Default, the Administrative Agent shall have the following rights and
remedies on behalf of the Secured Parties in

5

--------------------------------------------------------------------------------



addition to any rights and remedies set forth elsewhere in this Security
Agreement or the other Loan Documents, all of which may be exercised with or, if
allowed by law, without notice to a Grantor:

        (a)   All of the rights and remedies of a secured party under the UCC or
under other applicable law, all of which rights and remedies shall be
cumulative, and none of which shall be exclusive, to the extent permitted by
law, in addition to any other rights and remedies contained in this Security
Agreement or any other Loan Document;

        (b)   The right to foreclose the Liens and security interests created
under this Security Agreement by any available judicial procedure or without
judicial process;

        (c)   The right to (i) enter upon the premises of a Grantor through
self-help and without judicial process, without first obtaining a final judgment
or giving such Grantor notice or opportunity for a hearing on the validity of
the Administrative Agent's claim and without any obligation to pay rent to such
Grantor, or any other place or places where any Collateral is located and kept,
and remove the Collateral therefrom to the premises of the Administrative Agent
or any agent of the Administrative Agent, for such time as the Administrative
Agent may desire, in order effectively to collect or liquidate the Collateral,
and (ii) require such Grantor or any bailee or other agent of such Grantor to
assemble the Collateral and make it available to the Administrative Agent at a
place to be designated by the Administrative Agent that is reasonably convenient
to both parties; and

        (d)   The right to (i) exercise all of a Grantor's rights and remedies
with respect to the collection of Accounts, including the right to demand
payment thereof and enforce payment, by legal proceedings or otherwise;
(ii) settle, adjust, compromise, extend or renew all or any Accounts or any
legal proceedings pertaining thereto; (iii) discharge and release all or any
Accounts; (iv) take control, in any manner, of any item of payment or proceeds
referred to in Section 5 above; (v) prepare, file and sign a Grantor's name on
any Proof of Claim in bankruptcy, notice of Lien, assignment or satisfaction of
Lien or similar document in any action or proceeding adverse to any obligor
under any Payment Collateral or otherwise in connection with any Accounts;
(vi) endorse the name of a Grantor upon any chattel paper, document, instrument,
invoice, freight bill, bill of lading or similar document or agreement relating
to any Collateral; (vii) use the information recorded on or contained on a
Grantor's internet website or otherwise in any data processing equipment and
computer hardware and software relating to any Collateral to which a Grantor has
access; (viii) open such Grantor's mail and collect any and all amounts due to
such Grantor from any Account Debtors or other obligor in respect of Accounts;
(ix) take over such Grantor's post office boxes or make other arrangements as
the Administrative Agent, on behalf of the Secured Parties, deems necessary to
receive such Grantor's mail, including notifying the post office authorities to
change the address for delivery of such Grantor's mail to such address as the
Administrative Agent, on behalf of the Secured Parties, may designate;
(x) notify any or all Account Debtors or other obligor on any Account that such
Account has been assigned to the Administrative Agent for the benefit of the
Secured Parties and that Administrative Agent has a security interest therein
for the benefit of the Secured Parties (provided that the Administrative Agent
may at any time give such notice to an Account Debtor that is a department,
agency or authority of the United States government); each Grantor hereby agrees
that any such notice, in the Administrative Agent's sole discretion, may (but
need not) be sent on such Grantor's stationery, in which event such Grantor
shall co-sign such notice with the Administrative Agent if requested to do so by
the Administrative Agent; and (xi) do all acts and things and execute all
documents necessary, in Administrative Agent's sole discretion, to collect the
Accounts.

        The net cash proceeds resulting from the collection, liquidation, sale,
or other disposition of the Collateral shall be applied first to the expenses
(including all Attorneys' Costs) of retaking, holding, storing, processing and
preparing for sale, selling, collecting, liquidating and the like, and then to
the

6

--------------------------------------------------------------------------------



satisfaction of all Secured Obligations in accordance with the terms of
Section 8.03 of the Credit Agreement. Each Grantor shall be liable to the
Administrative Agent, for the benefit of the Secured Parties, and shall pay to
the Administrative Agent, for the benefit of the Secured Parties, on demand any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral.

        11.    Attorney-in-Fact.    Each Grantor hereby appoints the
Administrative Agent as the Grantor's attorney-in-fact for the purposes of
carrying out the provisions of this Security Agreement and taking any action and
executing any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest; provided, that the Administrative Agent shall have
and may exercise rights under this power of attorney only upon the occurrence
and during the continuance of an Event of Default. Without limiting the
generality of the foregoing, upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right and power

        (a)   to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

        (b)   to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

        (c)   to endorse such Grantor's name on any checks, notes, drafts or any
other payment relating to or constituting proceeds of the Collateral which comes
into the Administrative Agent's possession or the Administrative Agent's
control, and deposit the same to the account of the Administrative Agent, for
the benefit of the Secured Parties, on account and for payment of the Secured
Obligations;

        (d)   to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent, for the benefit of the Secured Parties, with respect to
any of the Collateral; and

        (e)   to execute, in connection with any sale or other disposition of
Collateral provided for herein, any endorsement, assignments, or other
instruments of conveyance or transfer with respect thereto.

        12.    Reinstatement.    The granting of a security interest in the
Collateral and the other provisions hereof shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Secured
Obligations is rescinded or must otherwise be returned by any Secured Party or
is repaid by any Secured Party in whole or in part in good faith settlement of a
pending or threatened avoidance claim, whether upon the insolvency, bankruptcy
or reorganization of any Grantor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 12 shall
survive repayment of all of the Secured Obligations and the termination or
expiration of this Security Agreement in any manner, including but not limited
to termination upon occurrence of the Facility Termination Date.

        13.    Certain Waivers by the Grantors.    Each Grantor waives to the
extent permitted by applicable law (a) any right to require any Secured Party or
any other obligee of the Secured Obligations to (x) proceed against any Person
or entity, including without limitation any Loan Party, (y) proceed against or
exhaust any Collateral or other collateral for the Secured Obligations, or
(z) pursue any other remedy in its power; (b) any defense arising by reason of
any disability or other defense of any other Person, or by reason of the
cessation from any cause whatsoever of the liability of any other Person or
entity, (c) any right of subrogation, and (d) any right to enforce any remedy
which any Secured Party or any other obligee of the Secured Obligations now has
or may hereafter have against any other Person and any benefit of and any right
to participate in any collateral or security whatsoever now or hereafter held by
the Administrative Agent for the benefit of the Secured Parties. Each Grantor

7

--------------------------------------------------------------------------------




authorizes each Secured Party and each other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Loan Documents from time to time
to: (i) take and hold security, other than the Collateral herein described, for
the payment of such Secured Obligations or any part thereof, and exchange,
enforce, waive and release the Collateral herein described or any part thereof
or any such other security; and (ii) apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

        The Administrative Agent may at any time deliver (without
representation, recourse or warranty) the Collateral or any part thereof to a
Grantor and the receipt thereof by such Grantor shall be a complete and full
acquittance for the Collateral so delivered, and the Administrative Agent shall
thereafter be discharged from any liability or responsibility therefor.

        14.    Continued Powers.    Until the Facility Termination Date shall
have occurred, the power of sale and other rights, powers and remedies granted
to the Administrative Agent for the benefit of the Secured Parties hereunder
shall continue to exist and may be exercised by the Administrative Agent at any
time and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

        15.    Other Rights.    The rights, powers and remedies given to the
Administrative Agent for the benefit of the Secured Parties by this Security
Agreement shall be in addition to all rights, powers and remedies given to the
Administrative Agent or any Secured Party under any other Loan Document or by
virtue of any statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.

        16.    Anti-Marshaling Provisions.    The right is hereby given by each
Grantor to the Administrative Agent, for the benefit of the Secured Parties, to
make releases (whether in whole or in part) of all or any part of the Collateral
agreeable to the Administrative Agent without notice to, or the consent,
approval or agreement of other parties and interests, including junior lienors,
which releases shall not impair in any manner the validity of or priority of the
Liens and security interests in the remaining Collateral conferred hereunder,
nor release any Grantor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this
Security Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any other Loan Document.

        17.    Entire Agreement.    This Security Agreement and each Security
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements and understandings, inducements, commitments or
conditions, express or implied, oral or written, except as contained in the Loan
Documents. The express terms hereof and of the Security Joinder Agreements
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof or thereof. Neither this Security
Agreement nor any Security Joinder Agreement nor any portion or provision hereof
or thereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

8

--------------------------------------------------------------------------------



        18.    Third Party Reliance.    Each Grantor hereby consents and agrees
that all issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof and of the Security Joinder Agreements as conclusive evidence
of the right of the Administrative Agent, on behalf of the Secured Parties, to
exercise its rights hereunder or thereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

        19.    Binding Agreement; Assignment.    This Security Agreement and
each Security Joinder Agreement, and the terms, covenants and conditions hereof
and thereof, shall be binding upon and inure to the benefit of the parties
hereto, and to their respective successors and assigns, except that no Grantor
shall be permitted to assign this Security Agreement, any Security Joinder
Agreement or any interest herein or therein or, except as expressly permitted
herein or in the Credit Agreement, in the Collateral or any part thereof or
interest therein. Without limiting the generality of the foregoing sentence of
this Section 19, any Lender may assign to one or more Persons, or grant to one
or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof (concerning assignments and participations). All references herein to
the Administrative Agent and to the Secured Parties shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

        20.    Secured Cash Management Agreements and Secured Hedging
Agreements.    No Secured Party (other than the Administrative Agent) that
obtains the benefit of this Security Agreement shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Security Agreement to the contrary, the Administrative
Agent shall only be required to verify the payment of, or that other
satisfactory arrangement have been made with respect to, the Secured Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements to
the extent the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as it may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be. Each
Secured Party not a party to the Credit Agreement that obtains the benefit of
this Security Agreement shall be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.

        21.    Severability.    If any provision of this Security Agreement is
held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Security Agreement shall not
be affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        22.    Counterparts.    This Security Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in

9

--------------------------------------------------------------------------------




making proof of this Security Agreement to produce or account for more than one
such counterpart executed by the Grantor against whom enforcement is sought.
Without limiting the foregoing provisions of this Section 22, the provisions of
Section 10.10 of the Credit Agreement shall be applicable to this Security
Agreement.

        23.    Termination.    Subject to the provisions of Section 12, this
Security Agreement and each Security Joinder Agreement, and all obligations of
the Grantors hereunder (excluding those obligations and liabilities that
expressly survive such termination) shall terminate without delivery of any
instrument or performance of any act by any party on the Facility Termination
Date. Upon such termination of this Security Agreement, the Administrative Agent
shall, at the request and sole expense of the Grantors, promptly deliver to the
Grantors such termination statements and take such further actions as the
Grantors may reasonably request to terminate of record, or otherwise to give
appropriate notice of the termination of, any Lien conferred hereunder.

        24.    Notices.    Any notice required or permitted hereunder shall be
given (a) with respect to the Borrower, at the address for the giving of notice
then in effect under the Credit Agreement, (b) with respect to any Grantor, at
the address then in effect for the giving of notices to such Grantor under the
Guaranty, and (c) with respect to the Administrative Agent or a Lender, at the
Administrative Agent's address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Schedule 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.

        25.    Joinder.    Each Person that shall at any time execute and
deliver to the Administrative Agent a Security Joinder Agreement substantially
in the form attached as Exhibit A hereto shall thereupon irrevocably, absolutely
and unconditionally become a party hereto and obligated hereunder as a Grantor
and shall have thereupon pursuant to Section 2 hereof granted a security
interest in and collaterally assigned to the Administrative Agent for the
benefit of the Secured Parties all Collateral in which it has at its Applicable
Date or thereafter acquires any interest or the power to transfer, and all
references herein and in the other Loan Documents to the Grantors or to the
parties to this Security Agreement shall be deemed to include such Person as a
Grantor hereunder. Each Security Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Grantor executing such Security Joinder Agreement
and its property. Each of the applicable Schedules attached hereto shall be
deemed amended and supplemented without further action by such information
reflected on the Supplemental Schedules.

        26.    Rules of Interpretation.    The rules of interpretation contained
in Section 1.02 of the Credit Agreement shall be applicable to this Security
Agreement and each Security Joinder Agreement and are hereby incorporated by
reference. All representations and warranties contained herein shall survive the
delivery of documents and any Credit Extensions referred to herein or secured
hereby.

        27.    Governing Law; Jurisdiction; Etc.    

        (a)   THIS SECURITY AGREEMENT AND EACH SECURITY JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

        (b)   EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION

10

--------------------------------------------------------------------------------






OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECURITY
AGREEMENT OR ANY SECURITY JOINDER AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT AGAINST
ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

        (c)   EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

        (d)   EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 24. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

        28.    Waiver of Jury Trial.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT OR ANY SECURITY JOINDER
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

[Signature page follows.]

11

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have duly executed this Security
Agreement on the day and year first written above.

    GRANTORS:
 
 
PZENA INVESTMENT MANAGEMENT, LLC
 
 
By:
 
/s/ WAYNE A. PALLADINO


--------------------------------------------------------------------------------

        Name:   Wayne A. Palladino


--------------------------------------------------------------------------------

        Title:   Chief Financial Officer


--------------------------------------------------------------------------------


 
 
PZENA ALTERNATIVE INVESTMENTS, LLC
 
 
By:
 
/s/ LAWRENCE KOHN


--------------------------------------------------------------------------------

        Name:   Lawrence Kohn


--------------------------------------------------------------------------------

        Title:   President


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    ADMINISTRATIVE AGENT:
 
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:
 
/s/ FRED ZAGAR


--------------------------------------------------------------------------------

        Name:   Fred Zagar


--------------------------------------------------------------------------------

        Title:   Senior Vice President


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






SCHEDULE 7(f)


Grantor Information

I.   II.   III.   IV.   V.   VI. Name   Jurisdiction of
Formation/
Form of Equity/I.D.
Number   Address of Chief
Executive Office   Trade Styles   Collateral
Locations
(and Type
of Collateral)   Name and address
of Owner of
Collateral Location
(If other than Grantor) Pzena Investment Management, LLC   Delaware/2565079  
120 West 45th Street,
20th Floor
New York, New York
10036   None   120 West 45th Street,
20th Floor
New York, New York
10036   N/A
Pzena Alternative Investments, LLC
 
Delaware/4112085
 
120 West 45th Street,
20th Floor
New York, New York
10036
 
None
 
120 West 45th Street,
20th Floor
New York, New York
10036
 
N/A

--------------------------------------------------------------------------------






EXHIBIT A


Form of Security Joinder Agreement
SECURITY JOINDER AGREEMENT

THIS SECURITY JOINDER AGREEMENT dated as of                                ,
20    (this "Security Joinder Agreement"), is made
by                                    ,
a                                    (the "Joining Grantor"), in favor of BANK
OF AMERICA, N.A., in its capacity as Administrative Agent (the "Administrative
Agent") for the Secured Parties (as defined in the Credit Agreement referenced
below; all capitalized terms used but not defined herein shall have the meanings
given to such terms in such Credit Agreement).

RECITALS:

        A.    Pursuant to a Credit Agreement dated as of July 23, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among Pzena Investment Management, LLC, a Delaware limited
liability company (the "Borrower"), the Administrative Agent, Bank of America,
N.A., as L/C Issuer, and the lenders now or hereafter party thereto (the
"Lenders"), the Lenders have agreed to provide to the Borrower a term loan and
revolving credit facility with a letter of credit sublimit.

        B.    The Borrower, certain of its Subsidiaries and the Administrative
Agent, are party to a Security Agreement dated as of October 28, 2008 (as in
effect on the date hereof, the "Security Agreement").

        C.    The Joining Grantor is a Subsidiary of the Borrower and is
required by the terms of the Credit Agreement to become a Guarantor and be
joined as a party to the Security Agreement as a Grantor.

        D.    The Joining Grantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Cash Management Agreements and Hedge
Agreements.

        In order to induce the Secured Parties to from time to time make and
maintain extensions of credit under the Credit Agreement, Cash Management
Agreements and Hedge Agreements, the Joining Grantor hereby agrees as follows:

        1.    Joinder.    The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and bound
by all the terms, conditions, obligations, liabilities and undertakings of each
Grantor or to which each Grantor is subject thereunder. In furtherance of the
foregoing, the Joining Grantor hereby grants a security interest to the
Administrative Agent for the benefit of the Secured Parties in the property and
property rights constituting Collateral (as defined in Section 2 of the Security
Agreement) of such Grantor or in which such Grantor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, as
security for the payment and performance of the Secured Obligations, all with
the same force and effect as if the Joining Grantor were a signatory to the
Security Agreement.

        2.    Affirmations.    The Joining Grantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Grantor contained in the Security Agreement.

        3.    Supplemental Schedules.    Attached to this Security Joinder
Agreement are duly completed schedules (the "Supplemental Schedules")
supplementing as thereon indicated the respective Schedules to the Security
Agreement. The Joining Grantor represents and warrants that the information
contained on each of the Supplemental Schedules with respect to such Joining
Grantor and its properties and affairs is true, complete and accurate as of the
date hereof.

        4.    Severability.    The provisions of this Security Joinder Agreement
are independent of and separable from each other. If any provision hereof shall
for any reason be held invalid or

--------------------------------------------------------------------------------




unenforceable, such invalidity or unenforceability shall not affect the validity
or enforceability of any other provision hereof, but this Security Joinder
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

        5.    Counterparts.    This Security Joinder Agreement may be executed
in any number of counterparts each of which when so executed and delivered shall
be deemed an original, and it shall not be necessary in making proof of this
Security Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Grantor. Without limiting the foregoing
provisions of this Section 5, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Security Joinder Agreement.

        6.    Delivery.    Joining Grantor hereby irrevocably waives notice of
acceptance of this Security Joinder Agreement and acknowledges that the Secured
Obligations are and shall be deemed to be incurred, and credit extensions under
the Loan Documents, Cash Management Agreement and Hedge Agreements made and
maintained, in reliance on this Security Joinder Agreement and the Grantor's
joinder as a party to the Security Agreement as herein provided.

        7.    Governing Law; Jurisdiction; Waiver of Jury Trial; Etc..    The
provisions of Sections 27 and 28 of the Security Agreement are hereby
incorporated by reference as if fully set forth herein.

[Signature page follows.]

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Joining Grantor has duly executed and delivered
this Security Joinder Agreement as of the day and year first written above.

    JOINING GRANTOR:
 
 


--------------------------------------------------------------------------------

 
 
 
By:
 
  


--------------------------------------------------------------------------------

        Name:    

--------------------------------------------------------------------------------

        Title:    

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------






SUPPLEMENTAL
SCHEDULE 7(f)


Grantor Information

I.   II.   III.   IV.   V.   VI. Name   Jurisdiction of
Formation/
Form of Equity/I.D.
Number   Address of Chief
Executive Office   Trade Styles   Collateral
Locations
(and Type
of Collateral)   Name and address
of Owner of
Collateral Location
(If other than Grantor)                      
 
 
 
 
 
 
 
 
 
 
                     

Delivered pursuant to Security Joinder Agreement
of                                    .

Applicable Date:                                    , 20    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



SECURITY AGREEMENT
RECITALS

SCHEDULE 7(f)



EXHIBIT A



SUPPLEMENTAL SCHEDULE 7(f)

